Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate all or some of the Allowable Subject matter from the instant disclosure directed towards identifying a group of viewers who share a similarity, identifying a plurality of volumetric video traversals that presents the scene in a manner consistent with a different set of viewpoint characteristics, or selecting a set of viewpoint characteristics that was previously of interest to viewers of volumetric video traversal in media that is thematically to a scene as the desired set of viewpoint characteristics.  Furthermore, the additional embodiment of simply adding limitations directed towards general editing of streams prior to compositing said streams is disclosed in prior art KAINE (Pub. No.: US 2019-0107845), and would not further allowance if proposed in a potential amendment.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of 


Claims 1-17 and 20 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-18 and 20, respectively, of U.S. Patent 11,012,675.  Claim 19 is rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claim 18 of Patent 11,012,675.  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims are not identical in vernacular or wording recitation, they are not patentably distinct from each other because they claim the same invention.

Claim 18 is rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of U.S. Patent 11,012,675 (hereinafter ‘675) in view of KAINE (Pub. No.: US 2019-0107845).   This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have been issued to patent.  Although the conflicting claims are not identical in vernacular or wording recitation, they are not patentably distinct from each other because they claim the same invention except for the following:

As per Claim 18 ‘675 does not claim but KAINE discloses the user endpoint device comprises a wearable computing device (Figs. 1-2 [0016-0020] [0024])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user endpoint device comprises a wearable computing device as taught by KAINE into the system of ‘675 because of the benefit taught by KAINE to disclose a convenient user device for portability and size that performs functionality in the same fields of endeavor as disclosed in ‘675.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 9-11, 14-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEWICKEY et al. (Pub. No:  US 2016-0191893) in view of KAINE (Pub. No.: US 2019-0107845).

As per Claim 1 GEWICKEY discloses A method comprising ([Abstract]): 
receiving, by a processor, a plurality of video streams depicting a scene (in at least Figs. 8, 13 processors from components 1302/1304 [0048] [0068] in conjunction with frame engine 804 and compositing engine 808 [0081] depicting a scene in at least [0078, 0081] plurality of streams [0081-0082]); 
identifying, by the processor, a set of desired viewpoint characteristics for a volumetric video traversal of the scene (in at least Figs. 8-9, 13 processors from components 1302/1304 in conjunction with the immersive engine 806 for compositing an immersive video [0081] scheme of viewpoint characteristics include at least audience feedback [0082], desired zoom level [0083] for traversal selection of viewpoints [0081-0084]); 
determining, by the processor, a trajectory through the plurality of video streams that is consistent with the set of desired viewpoint characteristics (in at least Figs. 8-9, 13, 15 trajectory path and storyline for set of desired characteristics [0084-0085] – consistent with director artistic bounds - keeping within the artistic boundaries via the director module 906 to mimic [0081-0082]);
 rendering, by the processor, a volumetric video traversal that follows the trajectory, wherein the rendering comprises compositing the plurality of video streams (in at least Figs. 8-9, 13, 15 trajectory path and storyline for set of desired characteristics as the rendering product [0084-0085] – consistent with director artistic bounds – following trajectory path storyline via the director module 906 to mimic [0081-0082] [0085] [0094] – compositing [0081] [0083]); 
and publishing, by the processor, the volumetric video traversal for viewing on a user endpoint device (in at least Figs. 8-9, 13, 15 endpoint distribution publishing to the clients the final product storyline as the video traversal [0081-0084]).
GEWICKEY does not disclose but KAINE discloses wherein the plurality of video streams provides images of the scene from a plurality of different viewpoints (Figs. 1-2 volumetric video [0014] a plurality of video streams of at least the same scene from different angles [0048-0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the plurality of video streams provides images of the scene from a plurality of different viewpoints as taught by KAINE into the system of GEWICKEY because of the benefit taught by KAINE to disclose explicitly that streams are of the same scene with different viewpoints which would make easier storyboarding and composite creation from a particular scene with multiple viewpoints as 

As per Claim 2 GEWICKEY discloses The method of claim 1, further comprising: 
receiving, by the processor, viewer feedback regarding the volumetric video traversal (Figs. 9, 13, 15, 21 audience feedback on the immersive video product selection traversal to create a new storyline [0082]); 
and adjusting, by the processor, rendering of a future volumetric video traversal in response to the viewer feedback (Figs. 9, 13, 15, 21 audience feedback on the immersive video product selection traversal to create a new storyline for the future release via the creative input mechanism -  modifying the storyline adjustment [0081-0084]).

As per Claim 3 GEWICKEY discloses The method of claim 1, wherein 
the desired set of viewpoint characteristics specifies a desired level of lighting in the scene (either or) or a desired level of zoom in the scene (Figs. 9, 13, 15 zoom control modification for storyline viewpoint characteristic .
As per Claim 5 GEWICKEY discloses The method of claim 1, wherein the desired set of viewpoint characteristics specifies a desired depth of field in the scene (Figs. 9, 13, 15, 21 depth of focus apparent focal length [0091] used in the narrative for the immersive characteristic [0090-0091]).

As per Claim 6 GEWICKEY discloses The method of claim 1, wherein the desired set of viewpoint characteristics specifies a desired level of sound in the scene (Figs. 9, 13, 15 disclosing output modalities used in producing the immersive story content – increase sound as loud for that scene [0051] – set of characteristics [0081-0082]).

As per Claim 9 GEWICKEY discloses The method of claim 1, wherein the desired set of viewpoint characteristics specifies a desired director style that the volumetric video traversal is to mimic (Figs. 9, 13, 15 disclosing keeping within the artistic boundaries via the director module 906 to mimic [0081-0082]).

As per Claim 10 GEWICKEY discloses The method of claim 1, wherein the identifying comprises:
 identifying a preference for the desired set of viewpoint characteristics in a stored profile associated with a viewer of the volumetric video traversal (Fig.15 see 1530 [0094] and Fig. 16 see 1620 [0096] disclosing stored profile data file of the correlating library for story line creation and plurality of clients for the viewer client).

As per Claim 11 GEWICKEY discloses The method of claim 1, wherein the identifying comprises: 
receiving a request from a viewer of the volumetric video traversal that specifies the desired set of viewpoint characteristics (Figs. 9, 13, 15, 21 request from viewer client for the audience feedback on the immersive video product selection traversal [0082] [0094]).

As per Claim 14 GEWICKEY discloses The method of claim 1, wherein the identifying comprises: 
receiving a request from a creator of the scene, wherein the request specifies the desired set of viewpoint characteristics (Figs. 9, 13, 15, 21 request from viewer creator for the audience feedback on the immersive video product selection traversal to create a new storyline with at least the stored characteristics [0081-0084] [0094]).

As per Claim 15 GEWICKEY discloses The method of claim 1, wherein the rendering comprises: 
selecting a subset of the plurality of video streams that presents the scene in a manner consistent with the desired set of viewpoint characteristics (Figs. 13, 22 at 2210 subset video segments with different narrative elements – manner consistent with at least director artistic boundaries [0082] [0109]); and performing the compositing using the subset (Figs. 7-8, 13, 22 at 2210 composite new creations – composite engine 808 [0078] [0081-0082] [0109]).

As per Claim 17 GEWICKEY discloses The method of claim 1, wherein the rendering comprises: 
GEWICKEY does not disclose but KAINE discloses editing a video stream of the plurality of video streams to produce an edited stream that is consistent with the desired set of viewpoint characteristics (Figs. 1-2 preliminary editing of irrelevant parts according to guidance plan to achieve the desired portions for desired point of view characteristics [0060-0061] [0119]) (The motivation that applied in Claim 1 applies equally to Claim 17).

As per Claim 18 GEWICKEY discloses The method of claim 1, wherein 
the user endpoint device comprises a wearable computing device (Figs. 1-2 [0016-0020] [0024]) (The motivation that applied in Claim 1 applies equally to Claim 18)

As per Claim 19 GEWICKEY discloses A non-transitory computer-readable storage medium storing instructions which (in at least Figs. 5, 9, 13 [0060] [0073] [0087]), when executed by a processor, cause the processor to perform operations, the operations comprising (Fig. 13 processor combo of 1302/1304 [0048] [0068] [0081-0082]): 
receiving a plurality of video streams depicting a scene (See said analysis for Claim 1); 
identifying a set of desired viewpoint characteristics for a volumetric video traversal of the scene (See said analysis for Claim 1); 
determining a trajectory through the plurality of video streams that is consistent with the set of desired viewpoint characteristics (See said analysis for Claim 1); 
rendering a volumetric video traversal that follows the trajectory, wherein the rendering comprises compositing the plurality of video streams (See said analysis for Claim 1); 
and publishing the volumetric video traversal for viewing on a user endpoint device (See said analysis for Claim 1).
GEWICKEY does not disclose but KAINE discloses wherein the plurality of video streams provides images of the scene from a plurality of different viewpoints (See said analysis for Claim 1).
As per Claim 20 GEWICKEY discloses A system comprising (Fig. 13): a processor deployed in a telecommunication service provider network (Fig. 9, 13-14 client server environment and at least one processor CPU of components 1302/1304 [0048] [0060]); 
and a non-transitory computer-readable medium storing instructions which, when executed by the processor (Fig. 13-14 [0048] [0060]), cause the processor to perform operations, the operations comprising (Fig. 13-14 [0048] [0060]): 
receiving a plurality of video streams depicting a scene (See said analysis for Claim 1), 
identifying a set of desired viewpoint characteristics for a volumetric video traversal of the scene (See said analysis for Claim 1); 
determining a trajectory through the plurality of video streams that is consistent with the set of desired viewpoint characteristics (See said analysis for Claim 1); 
rendering a volumetric video traversal that follows the trajectory, wherein the rendering comprises compositing the plurality of video streams (See said analysis for Claim 1); 
and publishing the volumetric video traversal for viewing on a user endpoint device (See said analysis for Claim 1)
GEWICKEY does not disclose but KAINE discloses wherein the plurality of video streams provides images of the scene from a plurality of different viewpoints (See said analysis for Claim 1).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEWICKEY et al. (Pub. No:  US 2016-0191893) in view of KAINE (Pub. No.: US 2019-0107845), as applied in Claims 1-3, 5-6, 9-11, 14-15, 17-20, and further in view of MOORE et al. (Pub. No:  US 2011-0249090)

As per Claim 4 GEWICKEY discloses The method of claim 1, wherein the desired set of viewpoint characteristics specifies a desired level in the scene (See said analysis for Claim 3 – desired levels).
GEWICKEY and KAINE do not disclose but MOORE discloses a level of color in the scene (Figs. 1, 7 color adjustments for rendered layer of scene [0040])
a level of color in the scene as taught by MOORE into the system of GEWICKEY and KAINE because of the benefit taught by MOORE to disclose editing video outcomes on the basis of color as an additional editing option for a user to create a composite video or desired presentation outcome whereby GEWICKEY and KAINE are directed towards editing video presentations for desired outcomes and would benefit from the additional capability for color adjustments.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEWICKEY et al. (Pub. No:  US 2016-0191893) in view of KAINE (Pub. No.: US 2019-0107845), as applied in Claims 1-3, 5-6, 9-11, 14-15, 17-20, and further in view of HALL et al. (Pub. No:  US 2019-0200058)

As per Claim 7 GEWICKEY discloses The method of claim 1, wherein 
the desired set of viewpoint characteristics specifies that the volumetric video traversal is to mimic (Figs. 9, 13, 15 disclosing keeping within the artistic boundaries via the director module 906 to mimic [0081-0082])
GEWICKEY and KAINE do not disclose but HALL discloses a desired genre (desired genre of the immersive video via the transmission controller 122 [0095])
a desired genre as taught by HALL into the system of GEWICKEY and KAINE because of the benefit taught by HALL to disclose editing video outcomes on the basis of genre as an additional editing option for a user to create a composite video or desired presentation outcome whereby GEWICKEY and KAINE are directed towards editing video presentations for desired outcomes and would benefit from the additional capability for genre adjustments.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GEWICKEY et al. (Pub. No:  US 2016-0191893) in view of KAINE (Pub. No.: US 2019-0107845), as applied in Claims 1-3, 5-6, 9-11, 14-15, 17-20, and further in view of DITTER-ROCHE (Pub. No:  US 2017-0236549)

As per Claim 8 GEWICKEY discloses The method of claim 1, wherein
the desired set of viewpoint characteristics specifies that the volumetric video traversal is to mimic (Figs. 9, 13, 15 disclosing keeping within the artistic boundaries via the director module 906 to mimic [0081-0082])
GEWICKEY and KAINE do not disclose but DITTER-ROCHE discloses a desired cinematic style (Fig. 1 editing for a cinematic style composite [0017] [0023])
a desired cinematic style as taught by DITTER-ROCHE into the system of GEWICKEY and KAINE because of the benefit taught by DITTER-ROCHE to disclose editing video outcomes on the basis of cinematic style as an additional editing option for a user to create a composite video or desired presentation outcome whereby GEWICKEY and KAINE are directed towards editing video presentations for desired outcomes and would benefit from the additional capability for cinematic style adjustments.

Allowable Subject Matter
Claims 12-13, 16 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-13, 16 is/are allowed.  The following is an examiner’s statement of reasons for allowance:   

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 1, wherein the identifying comprises: identifying a group of viewers who share a similarity with a viewer of the volumetric video traversal; and selecting a set of viewpoint characteristics for which the group of viewers have previously expressed a preference as the desired set of viewpoint characteristics" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 1, wherein the identifying comprises: selecting a set of viewpoint characteristics that was previously of interest to a viewer of the volumetric video traversal in a media that is thematically to the scene as the desired set of viewpoint characteristics" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 15, wherein the desired set of viewpoint characteristics specifies subject matter that a viewer of the volumetric video traversal does not want to see" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


The closest prior art of record GEWICKEY et al. (Pub. No:  US 2016-0191893) for Claims 12-13 and 16 does not teach all the elements in combination with the other limitations of the independent claim.  For Claims 12, 13, while GEWICKEY does disclose general feedback and characterizations from groups of viewers, it does not specifically teach identifying a group of viewers who share a similarity, identifying a plurality of volumetric video traversals that presents the scene in a manner consistent with a different set of viewpoint characteristics, or teach selecting a set of viewpoint characteristics that was previously of interest to viewers of volumetric video traversal in media that is thematically to a scene as the desired set of viewpoint characteristics.  Regarding Claim 16 as it depends from Claim 15, neither GEWICKEY or KAINE disclose editing a desired set of viewpoint characteristics specifies subject matter that a viewer of the volumetric video traversal does not want to see as the editing relates to selecting a subset of the plurality of video streams that presents the scene in a manner consistent with the desired set of viewpoint characteristics.  KAINE is only directed towards editing a preliminary video stream to remove basic unwanted segments and GEWICKEY only disclosing editing to change a story line narrative.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Friday from 9-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481